            Case 1:19-cv-08332-PKC Document 15 Filed 10/28/19 Page 1 of 3


                                                                              Lauren M. Paxton, Esq.
                                                                              908-964-2453
                                                                              lpaxton@olenderfeldman.com
                                                                              Please respond to New Jersey address



                                                                              October 28, 2019
VIA CM/ECF
Hon. P. Kevin Castel
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

          Re:    Hamy Anthony Hai v. First Data Corporation, et al.
                 Civil Action No.: 1:19-cv-8332-PKC
                 Joint Letter in Accordance with the Court’s Initial Pretrial Conference Order

Dear Judge Castel:

       This firm is counsel to Hamy Anthony Hai with respect to the above-captioned matter.
Pursuant to the Court’s Initial Pretrial Conference Order, the parties submit this Joint Letter in
advance of the initial pretrial conference scheduled for November 4, 2019 at 12:00 p.m.
                                    DESCRIPTION OF THE CASE1

        This is an employment case. Plaintiff, Mr. Hai, is a former Chief Information Officer of
Defendant First Data Corporation (“First Data”). Defendant Fiserv, Inc. is the successor-in-
interest to First Data by merger.

        In the Complaint, Mr. Hai alleges that First Data offered him a separation agreement. Mr.
Hai further alleges that the parties agreed to all material terms of the separation agreement by late
March 2019, such that the agreement became a fully enforceable contractual obligation of First
Data. After the separation agreement was formed, the Complaint alleges, First Data terminated
Mr. Hai for “cause”, for the purpose of avoiding its obligations under the separation agreement.
The purported “cause” for termination was based on First Data’s position that Mr. Hai did not
report his involvement in a traffic incident within three (3) days of the incident as required by First
Data policy. It is undisputed that Mr. Hai did have a telephone call with counsel for First Data
within the three (3) day window regarding the traffic incident; however, the Parties appear to
disagree regarding the legal effect of same. To date, First Data refuses to pay Mr. Hai the amounts
owed under the separation agreement. These events provide the basis for Count I (Breach of

1
        The parties jointly submit this summary of Plaintiff’s claims, and Defendants’ defenses, without
waiver as to facts and defenses not raised herein, and without intent for this letter to constitute a stipulation.



    New Jersey                      New York
    422 Morris Avenue               1180 Avenue of the Americas, 8th Floor                olenderfeldman.com
    Summit, New Jersey 07901        New York, New York 10036                                 fax: 908-810-6631
          Case 1:19-cv-08332-PKC Document 15 Filed 10/28/19 Page 2 of 3


Hon. P. Kevin Castel
October 28, 2019
Page 2


Contract, Separation Agreement) and Count V (Breach of the Covenant of Good Faith and Fair
Dealing, Pretextual Termination).

        Defendants dispute the characterization that Mr. Hai was simply involved in a “traffic
incident.” Defendants deny that Mr. Hai notified the Company of his involvement in the same,
despite the requirement that he do so. Defendants further aver there was no binding “separation
agreement” because the parties, inter alia, anticipated reducing the agreement to writing, and did
not intend to be bound until a written agreement was signed, including a release of liability.
Assuming, arguendo, that Mr. Hai can prove the existence of an enforceable separation agreement,
a condition precedent to Mr. Hai receiving any compensation was his remaining employed without
an intervening termination for cause. First Data alleges that Mr. Hai was legitimately terminated
for cause after it unilaterally learned Mr. Hai had been involved in the “traffic incident”, and that
Mr. Hai never disclosed this information despite having several subsequent conversations with his
superior.

        In addition, it is alleged that First Data failed to properly safeguard non-public background
check information as required under the Fair Credit Reporting Act (FCRA, 15 U.S.C. § 1681, et
seq.), when it permitted a leak sensitive information regarding Mr. Hai both within and outside of
First Data during the course of and following his termination (Count VIII). First Data denies any
FCRA claim because it did not engage a “consumer reporting agency” to prepare a “consumer
report.”

        The Complaint contains several alternative causes of action, upon which Mr. Hai asserts
his rights to unpaid compensation from the Company, including Promissory Estoppel relative to
the separation agreement (Count IV), breach of contract and breach of good faith relative to First
Data’s alleged failure to pay him severance under its severance plan (Counts III & VII)), and
breach of contract and breach of good faith relative to First Data’s alleged failure to pay Mr. Hai’s
2018 year-end bonus under its incentive compensation plan (Counts II & VI). First Data denies
these allegations and avers that the Company was not obligated to pay Mr. Hai a bonus or
severance due to his being terminated for “misconduct” (as defined in the Company’s severance
plan and incorporated by reference into the Company’s incentive compensation plan).

        Mr. Hai also has raised claims under Florida Law, which he voluntarily dismissed without
prejudice in response to a pre-motion challenge by First Data, the interest of avoiding any delay in
the resolution of this matter. The parties disagree regarding whether the amounts allegedly owed
to Mr. Hai by First Data are “wages” under applicable law. The parties agreed that the issue would
be reserved for the completion of discovery. In the event Mr. Hai re-raises his Florida law claims,
and these are found to be applicable, Mr. Hai would be entitled to double damages and/or
attorneys’ fees on account of the unpaid amounts. First Data disputes that Mr. Hai would be
entitled to this recovery for the reasons set forth in Defendants’ pre-motion letter (ECF No. 9).

                                            MOTIONS
          Case 1:19-cv-08332-PKC Document 15 Filed 10/28/19 Page 3 of 3


Hon. P. Kevin Castel
October 28, 2019
Page 3



        At this time, the Parties do not anticipate motion practice other than likely cross-motions
for summary judgment following the conclusion of discovery. Defendants reserve their right to
file a motion to strike Plaintiff’s demand for a jury trial as to some or all claims, pursuant to one
or more agreements between the parties.

                                         SETTLEMENT

        The Parties attempted to resolve this matter through counsel for months prior to Mr. Hai’s
filing of this Complaint. The Parties remain willing to discuss settlement at this time.


                                              Respectfully submitted,

                                              /s/ Lauren M. Paxton
                                              LAUREN M. PAXTON



cc:    All counsel (via ECF)
